 

 

Case 1:19-cv-03837-VSB Document 37 Filed 06/21/19 Page 1 of 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MARSH & MCLENNAN AGENCY LLC,
Plaintiff,
-against-
ELMER “RICK” FERGUSON,

Defendant.

19 cv 088387

Case No.:

DECLARATION OF JEFF
CALDER

JUDGE BRODERICK

 

 

 
Case 1:19-cv-03837-VSB Document 37 Filed 06/21/19 Page 2 of 16

JEFF CALDER, declares pursuant to 28 U.S.C. § 1746 and subject to the penalties of

 

perjury that the following is true and correct:
1, I am a Principal and Managing Director at Marsh & McLennan Agency LLC (“MMA”),

leading the San Francisco and Walnut Creek offices.

2. In my role, I oversee the employee health and benefits programs for a large group of
clients.
3. I submit this declaration in support of MMA’s Order to Show Cause seeking a temporary

restraining order, a preliminary injunction, and expedited discovery. Except where
otherwise stated, I make this declaration based on my personal knowledge and/or based
on information in MMA’s books and records.

4, I was Defendant Elmer “Rick” Ferguson’s direct supervisor during his employment with
MMA.

Ferguson’s Employment with Barney & Barney and MMA’s Acquisition of Barney &
Barney

5. On February 22, 2007, Barney & Barney hired Ferguson as a retirement analyst.

6. On April 5, 2010, Ferguson was promoted to a Client Manager role and, in 2011,
Ferguson was promoted to a Client Executive, Service position.

7. On or about August 6, 2012, Barney & Barney transferred Ferguson from its offices in
San Diego, California, to its offices in San Francisco, California, and transitioned
Ferguson from the Client Executive, Service position to the Client Executive, Sales
position (also termed Retirement Services Client Executive).

8. In his new sales role, Ferguson went from principally providing service to clients (who
mostly if not entirely were small, medium, and large employers) regarding their

retirement plans (which were mostly 401(k) plans) to a sales/business
 

10.

11.

12.

13.

Case 1:19-cv-03837-VSB Document 37 Filed 06/21/19 Page 3 of 16

development/producer role where Ferguson was responsible for establishing and
developing relationships with new prospective clients and maintain relationships with
existing clients.

While employed by Barney & Barney, Ferguson signed and entered into the B & B
Agreement, dated February 26, 2007, which contained restrictive covenants regarding the
protection of Barney & Barney’s confidential information and trade secrets during and
after his employment.

When Ferguson joined Barney & Bamey, he did not bring new clients with him.

Even after he transitioned into the sales position at Barney & Barney and later at MMA,
Ferguson was largely dependent on Barney & Barney and later MMA to refer existing or
potential new business opportunities to Ferguson.

On or about February 1, 2014, MMA acquired Barney & Barney and, as a result, Barney
& Barney merged with and into MMA, and MMA became the surviving entity of the
merger.

MMA took an assignment of Ferguson’s B & B Agreement when it merged with Barney

& Barney, and, at that time, Ferguson became an employee of MMA.

Ferguson’s Employment with MMA

14.

15.

16.

17.

After Ferguson became employed by MMA, he continued in his same Client Executive,
Sales position.

Thus, he started working at MMA in a sales position in February 2014.

On or about February 1, 2014, once he became employed by MMA as a result of the
merger, Ferguson entered into the MMA Agreement.

Like at Barney & Barney, as an MMA Client Executive, Sales, Ferguson was responsible

for developing and generating new client relationships on the retirement. services team

3

 
18.

19,

20.

21.

22.

23.

24.

25.

26.

Case 1:19-cv-03837-VSB Document 37 Filed 06/21/19 Page 4 of 16

(mostly if not exclusively involving qualified and non-requalified retirement plans and
services) and maintaining existing client relationships.

In addition, given Ferguson’s background on the service side of the business, Ferguson
also continued to provide service to MMA retirement plan clients.

In or about September 2014, Ferguson told MMA that he wanted to return to work in the
service side of the business and that he wanted to return to a Client Executive, Service
position.

MMA granted Ferguson’s request effective January 1, 2015, and officially returned
Ferguson to a Client Executive, Service position, in which position he continued for the
remainder of his MMA employment until his resignation in February 2019.

When Barney & Barney hired Ferguson, he had no clients and brought no business to
Barney & Barney.

Rather, he was assigned clients and only later developed client relationships through
internal referrals of clients from within Barney & Barney and later from within MMA.

A majority of the clients serviced by Ferguson at Bamey & Barney and later at MMA
were established clients of Bamey & Barney and/or MMA.

At MMA, Ferguson relied on financial and internal resources from MMA to generate
business, service clients, and manage client relationships.

He developed client relationships by virtue of his employment with MMA, and with the
support of an experienced team of MMA employees, on whom he relied to carry out his
duties.

He also relied on MMA’s Confidential Information and Trade Secrets to perform his

duties and develop and maintain client relationships.

 
 

27.

28.

29,

30.

Case 1:19-cv-03837-VSB Document 37 Filed 06/21/19 Page 5 of 16

For instance, Ferguson relied on MMA’s client and prospective client lists and MMA’s
confidential compilation of contact information for key decision makers at MMA’s
clients to carry out and perform his duties, which client and prospective client lists and
the confidential compilation of contact information for key decision makers at MMA
clients was confidential and was developed through Barney & Barney’s and MMA’s
significant expenditure of time, money, and resources over the years.

MMaA’s customer lists and its confidential compilation of contact information for key
decision-makers at MMA clients have been developed from lengthy, independent
development efforts, marketing, advertising, and services to existing customers, as well
as through mergers and acquisitions, such as MMA’s acquiring of Barney & Barney in
2014.

While any number of business organizations are potential customers for MMA’s services,
MMA’s customer lists and its confidential compilation of contact information for key
decision-makers at MMA clients reflect proprietary, customer-specific information,
which is not publicly available and is not readily ascertainable from publicly available
information.

MMA offers its wide array of benefits services by investing large amounts of capital and
resources in implementing the Company’s programs, which are uniquely tailored to each

client’s business needs, culture, goals and environment.

 
31.

32.

33.

34,

Case 1:19-cv-03837-VSB Document 37 Filed 06/21/19 Page 6 of 16

During Ferguson’s employment with MMA, MMA took reasonable measures to maintain
the confidential nature of the Confidential Information and Trade Secrets, including
requiring employees to sign confidentiality agreements; password-protecting computers
and cellular telephones, and adopting security precautions for company to secure client
files and electronic data. Thus, among other things, MMA required all MMA employees
to sign confidentiality agreements; MMA limited access to its computer information to
current employees; MMA protected its confidential such information from outside
disclosure through the use of passwords and monitoring by MMA’s information security
and compliance departments; and MMA locked the doors to its offices except during
working hours and during the workday only.

MMA’s Confidential Information and Trade Secrets are not publicly known or readily
ascertainable and not subject to access without a valid MMA email account and any
forwarding of MMA clients’ emails outside of MMA’s network will trigger a security
and compliance alert because of the confidential and proprietary nature of MMA’s client
information including its confidential compilation of contact information for key decision
makers at MMA clients and its pricing information.

MMA supported Ferguson’s business development and servicing efforts by sponsoring
client events, financing his membership in professional and networking organizations,
paying for travel and expenses related to client meetings and entertainment, and investing
in marketing and sales tools, all of which Ferguson used to form and strengthen client
relationships for and on behalf of MMA.

Given MMA’s significant expenditures of time and financial resources to identify and

retain the MMA clients, including all clients assigned to Ferguson, information about
35.

36.

37.

Case 1:19-cv-03837-VSB Document 37 Filed 06/21/19 Page 7 of 16

MMA’s clients (including clients inherited through the acquisition of Barney & Barney),
such as the identity of key decision-makers at MMA clients, MMA’s confidential
compilation of contact information for key decision-makers at MMA clients, MMA’s
pricing information, etc., and other confidential client information, is not publicly
available, and, in fact, represented part of MMA’s Confidential Information and Trade
Secrets,

Indeed, to protect its established position in the industry, MMA built substantial goodwill
with its customers and clients and has developed a vast store of confidential and
proprietary information.

Furthermore, none of the MMA clients Ferguson ultimately generated, serviced, and later
solicited “belonged” to him.

Rather, all such clients were clients of MMA.

Ferguson Breaches the MMA Agreement While Still Employed By MMA

38.

39.

40.

On or about February 12, 2019, Ferguson began soliciting MMA clients on behalf of
Teros while he was actively employed by MMA.

On or about February 12, Ferguson used his Teros email account,
rferguson@terosadvisors.com, to solicit an MMA client (“MMA Client Number 1”) via
email, using MMA’s Confidential Information and Trade Secrets.
In this regard, Ferguson used MMA’s highly confidential compilation of client contact
information for key decision makers at MMA clients to send the following message to
MMA Client Number 1:

Following up from our discussion and prior email. Below is my new

[Teros] email address and phone number. Attached are the forms to change
our advisory to Teros Advisors. These should be dated February 16.
 

 

41.

42.

43.

44.

Case 1:19-cv-03837-VSB Document 37 Filed 06/21/19 Page 8 of 16

Changing to Teros Advisors brings a host of benefits for you and your
employees beyond the fee reduction. (Please not for efficiency and speed
this paperwork keeps the current fee in place while processing then I can
reduce the fee at Teros.)...

This. change is EASY. There is not required notice to employees or any
material impact to the plan or your participants, this is administrative in

nature. The RIA is in the background, responsible for compliance
oversight, licensing & registration, and fee collection...

On or about February 13, 2019, Ferguson sent an email message to two employees of a
MMaA client (“MMA Client Number 2”) which Ferguson serviced and he told them that:
I’ve decided to change my back office affiliation from MMA Securities to
Teros Advisors. Not really a big deal since I’1l still work with MMA
benefits and insurance teams to support our common clients. It’s just like
the change we did in July from Sagepoint Financial to MMA Securities.
No employee notices, no disclosures for you to send out — just like before
it’s just an administrative change with a couple of forms to sign.”
(emphasis added).
In so doing, Ferguson used and disclosed MMA’s Confidential Information and Trade
Secrets and used MMA’s property and equipment (e.g., his MMA laptop computer and
email systems) to solicit MMA Client Number 2 on behalf of Teros while he was still
employed by MMA.
This solicitation is one of many he sent to MMA clients beginning on February 12 and
continuing to the present which illustrate Ferguson’s breach of the MMA Agreement, his
misappropriation of trade secrets, his breach of his duties of loyalty and fiduciary duties,
his unlawful interference with MMA’s contractual relationships with its clients and his
unfair competition.
MMA Client Number 2 later responded to Ferguson’s solicitation and asked Ferguson to
“supply some information of Teros Advisors” because they were “not familiar with the

”

firm.

 
45.

46.

47.

48.

Case 1:19-cv-03837-VSB Document 37 Filed 06/21/19 Page 9 of 16

Similarly, again on February 13, while Ferguson still was actively employed by MMA,
he sent an email message to two confidential, key MMA business contacts at a MMA
client (“MMA Client Number 3”), in order to solicit MMA Client Number 3 on behalf of
Teros:

Just a heads up on a fiduciary update. I’ve decided to change my back

office affiliation from MMA Securities to Teros Advisors RIA. Not too

big deal since I’Hl still work with MMA benefits and insurance teams

to support our common clients. It’s like the change we did in July from

Sagepoint Financial to MMA Securities. Nothing changes for your 401k

plan, you, or employees. No employee notices, no disclosures for you to

send out ~ just like before it’s an administrative change with a couple

of forms to sign. The biggest change is a new email and phone number

for me.
Again, Ferguson used and disclosed MMA’s Confidential Information and Trade Secrets
(e.g. MMA’s confidential compilation of contact information for key decision makers at
MMA clients) to solicit MMA Client Number 3, which gives rise to yet another breach of
contract (the MMA Agreement), trade secret misappropriation, breach of duty of loyalty
and fiduciary duty, unlawful interference with MMA’s contractual relationships, and
unfair competition.
Further, Ferguson’s. statements in this message to MMA Client Number 3 to the effect
that he “decided to change” his “back office affiliation from MMA Securities to Teros
Advisors” and that he would “still work with MMA benefits and insurance teams support
our common clients” are misleading and deceptive.
In truth, Ferguson was not “changing his back office;” rather, Ferguson eventually
resigned his employment with MMA to go to work for a competitor, Teros, and he

solicited MMA clients to follow him to his new employer, and yet he did not make this

fact clear to the MMA clients he solicited.

 
 

49.

50.

51.

52.

53.

54.

55.

Case 1:19-cv-03837-VSB Document 37 Filed 06/21/19 Page 10 of 16

On February 13, Ferguson also requested a Broker-Dealer Change Form on behalf of yet
another MMA client (“MMA Client Number 4”) in the education industry.

Upon information and belief, MMA Client Number 4 has since terminated its services
with MMA because of Ferguson’s unlawful actions and interference.

In total, on February 12, 13 and 14, Ferguson solicited at least 20 MMA clients and
encouraged them to sever their contractual and business relationships with MMA and
establish new business relationships with Teros while Ferguson was still employed by
MMA, while using and disclosing MMA’s Confidential Information and Trade Secrets
(e.g., MMA’s confidential compilation of contact information for key client decision
makers), while using MMA’s property and equipment (e.g., the MMA laptop computer
and/or iPhone issued to Ferguson and MMA’s email server), and while making false,
deceptive statements to lure MMA’s clients into the mistaken belief that this change was
“(not really a big deal” and more of an “administrative change.”

Additionally, on information and belief, Ferguson planned on using previously booked
air travel to Vancouver, Canada that was paid for by MMA to solicit a MMA technology
client (“MMA Client Number 5”) on February 15 on behalf of Teros.

This client later cancelled its appointment with Ferguson shortly before the scheduled
meeting, however.

Ferguson sent a large number of email messages from his MMA Outlook email account
to his “terosadvisors.com” email address on or about February 13 and 14.

The majority of those email messages contained confidential business contact

information for MMA’s clients that Ferguson had access to during his employment with

10
56.

Case 1:19-cv-03837-VSB Document 37 Filed 06/21/19 Page 11 of 16

MMA (and which apparently included information from MMA’s confidential
compilation of contact information for key decision makers at MMA’s clients).

Moreover, in multiple email messages Ferguson sent to his Teros email address, he
attached dozens of MMA Outlook business contact cards that included MMA’s
confidential compilation of contact information for, among others, key decision makers at
MMA’s clients and contact information for prospective clients and vendors (and the
business contact cards for MMA clients included, among other things, the name of the
MMA client, the name of the key decision maker at the MMA client and the physical

address, telephone number and email address for the key decision maker).

MMA Discovers Ferguson’s Unlawful Solicitation of MMA Clients

57.

58.

59.

60.

61.

62.

On or about February 14, 2019, I discovered Ferguson’s solicitation of MMA clients to
join his new firm, Teros.

I sent an email message to Ferguson directing him to cease soliciting MMA clients and
requested that Ferguson call me immediately.

I confronted Ferguson regarding his unlawful, unauthorized solicitations and his use of
MMaA’s Confidential Information and Trade Secrets to do so.

I also informed Ferguson that his office card key had been deactivated and that Ferguson
needed to return his laptop and phone to MMA.

I explained to Ferguson that he would be hearing from MMA about the legal issues
concerning his unlawful actions.

On the very next day February 15, 2019, Ferguson submitted his voluntary resignation

from MMA, presumably to preempt his involuntarily termination due to misconduct.

11
Case 1:19-cv-03837-VSB Document 37 Filed 06/21/19 Page 12 of 16

 

Ferguson Continues To Breach the MMA Agreement After Leaving MMA to Join Teros

63. 1am informed and believe that Ferguson may have begun his employment with Teros in
mid-late February 2019 — while he still was employed by MMA.

64. Teros is in the business of selling and servicing retirement plans for employers.

65. | Assuch, Teros is a direct competitor of MMA.

66. A few days after his termination from employment with MMA, Ferguson sent the
following email to a select group of employees and/or principals at MMA:

Hello Friend and Business Partner;

I’m emailing you b/c I have clients in common with you and I want to
assure you I am not trying to move your business in any way. The firm
I've moved to doesn't do EHB or BI. I will partner with outside EHB and
BI relationships like MMA. It's in my best interest to keep the status
quo on our current clients just like it is for you. I'm trying to avoid
our clients going out to bid.

A perfect example is that a MMA benefits producer is in danger of losing
a benefits client. Client told me during a review meeting recently they
aren't happy with the MMA EHB team service. I'm also already engaging
two producers on new lines of biz on clients of mine. I'll follow
up/continue with those relationships respectively...

 

I could go on and on, but you get the idea. I moved so I could join a more
advanced team and offer more features and services.

The fact is we will have clients in common. I know you are good at what
you do. You know I am good at what I do. If we work at cross-purposes
we may both lose some - retirement compensation is much lower; I
have much less to lose - and I will just look elsewhere for those
relationships.

If you need something for one of our common clients please let me know.
I'll do the same. (emphasis added).

67. On or about February 15, 2019, MMA discovered that Ferguson did not. properly
document a meeting with a MMA client that previously occurred on or about February 1

(“MMA Client Number 6”), in violation of MMA’s company policy.

12
68.

69,

70.

71.

72.

Case 1:19-cv-03837-VSB Document 37 Filed 06/21/19 Page 13 of 16

Thereafter, on or about February 19, 2019, on information and belief, Ferguson used
MMaA/’s Confidential Information and Trade Secrets to send yet another email message to
multiple business contacts at a MMA client (“MMA Client Number 7”) and solicited
them to switch to Teros, informing the MMA Client that he has “officially changed back-
office resources.”
Ferguson also sent to MMA Client Number 7 a “GoTo meeting” invite under his
“colleague’s name, Nate White” (a principal at Teros).
As such, on information and belief, Ferguson again used and disclosed MMA’s
Confidential Information and Trade Secrets to solicit MMA Client Number 7.
When MMA Client Number 7 later cancelled the meeting and alerted MMA of
Ferguson’s solicitation, Ferguson sent an email message to MMA Client Number 7 that
same day, stating:
Just left you a VM.
OK. Do you want to propose some dates/times for this discussion?
Or did someone from MMA reach out with a changed attitude? It's ok if it
is and I'm happy to answer any questions. It's really odd b/c I had an
agreement with MMA on this change since it's relatively minor. But
apparently once I left MMA, someone changed their minds for some
clients. But for other clients it's no problem at all and they're already
sending in signed paperwork today to facilitate the change. I'm sorry I
don't have an answer for what's happening at MMA.
I'd welcome the chance to discuss. And showcase new retirement
plan/investment features and services available to me now which is what
I'm most excited about!
(emphasis added).
Ferguson’s statements to MMA Client Number 7 were false, however. Not only did
MMaA not have any agreement with Ferguson regarding his solicitation of MMA clients, I

personally directed Ferguson to cease and desist as soon as his misconduct was

uncovered.

13
 

73.

74.

75.

76.

Case 1:19-cv-03837-VSB Document 37 Filed 06/21/19 Page 14 of 16

Additionally, on or about February 21, 2019, a MMA client (“MMA Client Number 8”’)
spoke with Robb Schiemann, a Principal in MMA’s Employee Health & Benefits
Division, and this MMA client informed Schiemann that Ferguson was telling MMA’s
clients that “I can now lower your fees — I wanted to in the past but MMA wouldn’t
let me.” (emphasis added).
MMaA Client Number 8 further stated that Ferguson was telling clients that it was at “his
discretion” to make this solicitation, which obviously shocked the client.
Moreover, when Ferguson stated that “MMA wouldn’t let” him lower the client’s fees,
Ferguson wrongfully used his knowledge of MMA’s confidential pricing information to
solicit this client and to attempt to persuade this client to switch to Teros by offering
more favorable pricing at Teros.
Later, on or about March 7, 2019, on information and belief, Ferguson used and disclosed
MMA’s Confidential Information and Trade Secrets to solicit yet another MMA client
(“MMA Client Number 9”):

I hope this finds you well. By now you've heard the news that I

have officially moved over to Teros Advisors, and probably heard

that the transition didn't go exactly as planned. My apologies on

behalf of all parties involved if it ended up confusing in any way. I

had 15 great years there, love the people, and still have lots of

common clients. And I am sorry for the delay in reaching out,

there were some time requirements per regulations.

But concentrating on the positives! Are you open to me presenting

the new capabilities I can now bring to the table in support of you

and the [MMA Client’s] 401k plan? I'm excited because some

things I struggled with previously are solved and there's

just...more...

Too much to list. I'd love the opportunity to answer questions and

show you all the new things I can now offer to keep the [MMA
Client’s} 401k plan an industry leading retirement plan benefit...

14

 
 

77.

78.

79,

80.

81.

Case 1:19-cv-03837-VSB Document 37 Filed 06/21/19 Page 15 of 16

Again, on information and belief, Ferguson used MMA’s Confidential Information and
Trade Secrets to solicit MMA Client Number 9 (e.g., MMA’s confidential compilation of
contact information for key decision makers at MMA clients), representing yet another
breach of contract, trade secret misappropriation, unlawful interference and unfair

competition.

This client subsequently forwarded Ferguson’s email to MMA, stating, “Just so ya
know...” signaling that the client understood that Ferguson was improperly soliciting this
MMaA client to join Teros.

Moreover, as recently as April 16, 2019, Ferguson solicited yet another MMA Client
(“MMA Client Number 10”) and made false and deceptive statements about MMA to
that client.

In fact, since Ferguson’s MMA client solicitations, at least five of MMA’s clients have
already terminated their business relationships with MMA.

Specifically, on or about April 16, Ferguson sent the following message to MMA Client
Number 10:

Are you open to a capabilities presentation form me with my new team? I’d love

the chance to show you why I changed my investment services to Teros RIA and

all the additional things we can offer you and your people.

¢ Ability to do 3(38) fiduciary status which puts all the investment liability on
me and my team instead of your as it is under your current 3(21) arrangement.

e Advanced investment resources with an actual investment committee lead by
a Chief Economist from the London School of Economics and multiple
Chartered Financial Analysts’.

e Actual, real, forward looking guidance in our reports. See the attached market
update section from our standard review report.

e Newsletter of important issues for you as plan sponsor — attached
Newsletter for participants — attached; also available. in Spanish

¢ Quarterly market & investment review reports even if the committee isn’t
meeting

Award winning financial wellness program, “Financial Elements”

(Pensions&Investments Award) http://financial-elements.com/

15

 
Case 1:19-cv-03837-VSB Document 37 Filed 06/21/19 Page 16 of 16

 
     

 

* Independent of other benefits s th
Fiduciary Rules estme:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
